Citation Nr: 0929817	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.

2.  Entitlement to service connection for arthritis of the 
left wrist.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left hip.

5.  Entitlement to service connection for arthritis of the 
low back.

6.  Propriety of severance of service connection for 
arthritis of the right knee, effective June 1, 2004.

7.  Propriety of severance of service connection for 
arthritis of the left knee, effective June 1, 2004.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for arthritis of the 
bilateral wrists, bilateral hips, and low back and which 
continued the 20 percent ratings for service-connected right 
and left knee disabilities that were initially assigned in a 
January 2003 rating decision.  

This matter is also on appeal from a February 2004 DRO rating 
decision that severed service-connected right and left knee 
disabilities, effective December 1, 2003; and a March 2004 
DRO rating decision, which changed the effective date of the 
severance of service connection for right and left knee 
disabilities to June 1, 2004.

In September 2007, the Board denied the claims for service 
connection and upheld the severance of service-connected 
right and left knee disabilities effective June 1, 2004.  The 
Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 Order, the Court vacated and remanded the part of the 
September 2007 Board decision that denied the claims for 
service connection for arthritis of the wrists, hips, and low 
back, and the part that upheld the severance of service 
connection for a bilateral knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to service 
connection for arthritis of the bilateral wrists, bilateral 
hips, and low back and for the matter of the propriety of 
severance of service connection for arthritis of the 
bilateral knees in order to comply with the December 2008 
Joint Motion which formed the basis for the December 2008 
Court Order.  In the December 2008 Joint Motion, the parties 
agreed that a remand was warranted to provide the Veteran 
with another VA examination and opinion regarding his claimed 
arthritis disabilities of the wrists, hips, low back, and 
knees, that includes an adequate review of the medical 
evidence of record and that contains opinions supported by a 
medical rationale.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court are applicable to 
this appeal.  The Veteran's January 2003 claims for service 
connection for arthritis of the bilateral wrists, bilateral 
hips, and low back were claimed as secondary to service-
connected right and left knee disabilities.  A review of the 
VCAA notice letter dated in February 2003 that pertains to 
those claims shows that the RO failed to notify him of what 
the evidence must show to substantiate a claim for service 
connection on a secondary basis.  The RO should ensure that 
the Veteran is notified of what the evidence must show to 
substantiate a claim for service connection on a direct and 
secondary basis.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.  

The Board points out that the RO previously denied the 
Veteran's claim for service connection for arthritis in an 
October 1990 rating decision.  The claim was denied because 
an in-service x-ray study and blood test performed in 
September 1974 were negative for suspected arthritis, there 
were no additional arthritic-type complaints or findings of 
arthritis during service or at separation, and there was no 
evidence of arthritis until January 1990.  The RO noted that 
in VA treatment records dated in January 1990 the Veteran 
complained of pain and numbness in the left knee and left 
arm, arthritis all over, and back problems due to arthritis.  
Although the RO's prior denial considered service connection 
for arthritis of the left knee and back, explicitly, and the 
claims regarding the left knee and back (and arguably all of 
the claims) could be construed as an application to reopen 
the claim for service connection for arthritis of the left 
knee and back, the Board will continue to characterize these 
claims as listed above in order to comply with the Court 
Order, which requires a remand to the RO to provide the 
Veteran with an additional VA examination and opinion and to 
readjudicate the claims on the merits.

In the Joint Motion for Remand, the parties agreed that the 
September 2003 VA examination report was inadequate because 
the examiner did not adequately address the medical history 
of record, nor the October 2002 VA examination report, which 
formed the basis for the grant of service connection for a 
bilateral knee disability.  Therefore, the RO should schedule 
the Veteran for a VA examination and opinion to evaluate the 
nature and etiology of his claimed arthritis of the bilateral 
wrists, bilateral hips, low back, and bilateral knees and to 
determine whether his claimed disabilities of the wrists, 
hips, or low back were caused or aggravated by any right or 
left knee disability, if it is determined to be related to 
military service.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The Board also notes that in a statement received in November 
2000 the Veteran indicated that he had a pending claim for 
disability benefits from the Social Security Administration 
(SSA).  The Court has held that where there is notice that 
the veteran is receiving SSA disability benefits, VA has a 
duty to acquire a copy of the decision granting such benefits 
and the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal.  The RO 
should inquire whether the Veteran is receiving SSA 
disability benefits, and if so, those records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied, 
including notification of what the 
evidence must show to substantiate a claim 
for service connection on a direct and 
secondary basis.  The notice should also 
provide an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran to 
inquire whether he is in receipt of any 
disability benefits from the Social 
Security Administration.  If the Veteran 
confirms that he receives Social Security 
disability benefits, the records pertinent 
to his claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
should be obtained and associated with the 
claims file.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for his claimed 
arthritis disabilities of the bilateral 
wrists, bilateral hips, low back, and 
bilateral knees.  Of particular interest 
are VA treatment records dated from 
September 2003 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

4.  The Veteran should be afforded a VA 
joints examination to evaluate the current 
nature and etiology of his claimed 
arthritis disabilities of the right and 
left wrist, right and left hip, and right 
and left knee.  He should also be afforded 
a VA spine examination to evaluate the 
current nature and etiology of his claimed 
arthritis disability of the low back.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician(s) performing the examinations 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report(s) of the 
examiner(s).    

Following a review of the claims folder, 
including VA examination reports dated in 
October 2002 and September 2003, and an 
examination of the Veteran, state whether 
it is as least as likely as not (50 percent 
probability or greater) that the Veteran 
(1) has a right or left wrist disability 
that was caused or aggravated by military 
service, (2) has a right or left hip 
disability that was caused or aggravated by 
military service, (3) has a low back 
disability that was caused or aggravated by 
military service, and (4) has a right or 
left knee disability that was caused or 
aggravated by military service.  
Sustainable reasons and bases are to be 
included with all opinions.

If and only if the examiner determines that 
the Veteran has a current right or left 
knee disability as a result of service, the 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current right or left wrist, right or 
left hip, or low back disability was caused 
or aggravated by a service-connected right 
or left knee disability.  Sustainable 
reasons and bases are to be included with 
any opinions.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




